Citation Nr: 1635470	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from December 1972 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a June 2015 decision, the Board, in pertinent part, denied entitlement to service connection for tinnitus and TBI.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, a Joint Motion for Partial Remand (JMPR) was filed by the parties and subsequently granted by the Court.  Pursuant to the JMPR, the Court vacated the Board's June 2015 decision to the extent that it denied entitlement to service connection for tinnitus and TBI and remanded the matter to the Board for further proceedings consistent with the JMPR.  See 38 U.S.C.A. § 7252(a) (West 2014).

In its June 2015 decision, the Board also remanded the issues of entitlement to service connection for a stomach condition, gastroesophageal reflux disease (GERD), headaches, and a bilateral foot condition, as well as entitlement to a total disability rating based upon individual unemployability (TDIU).  Although a review of the claims file suggests that some evidentiary development has been accomplished with respect to these claims, they have not yet been readjudicated by the RO and are currently in remand status.  As such, the Board will not address them at this time.

The issue of entitlement to service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has credibly asserted that he has had ringing in his ears, which has been described by a VA examiner as tinnitus, since exposure to hazardous noise in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has had ringing in his ears since being exposed to hazardous noise in service.  For the following reasons, the Board finds that service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

After reviewing the evidence of record, the Board finds that the Veteran's reports of ringing in the ears since being exposed to loud noises during basic training are consistent with the circumstances of his service.  The Board is aware that, according to the Veteran's DD-214 form, his military occupational specialty was medical specialist with a secondary specialty of photo lithographer-occupations not typically associated with noise exposure.  However, as noted in the JMPR, the Veteran's lay account of exposure to loud noise in service has been found credible.  In addition, a VA audiological examination performed in December 2013 confirmed that the ringing in the ears observed by the Veteran was tinnitus.  Thus, the Veteran's credible assertions of ringing in his ears establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.

The Board is aware that the VA audiologist provided a negative nexus opinion, citing the in-service audiograms reflecting normal hearing and the fact that the Veteran's occupation put him at a low risk of exposure.  However, the Board is affording this opinion little probative weight.  As pointed out in the JMPR, the opinion's reliance on the low risk of noise exposure is faulty because it disregards the Veteran's credible lay reports to the contrary.  In addition, the examiner did not take proper account of the Veteran's contentions of ringing in his ears since service.  In sum, the Board finds that, as the Veteran has credibly reported experiencing ringing in his ears since service, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Pursuant to the JMPR, the parties agreed that the Board failed to provide adequate reasons and bases with respect to its denial of the claim for TBI.  Specifically, the JMPR noted the Veteran's reports of ongoing TBI symptoms such as headaches, nausea, sleep impairment, memory issues, balance issues, and impaired judgment, which he has attributed to a TBI sustained during a March 1977 automobile accident.  The parties agreed that the Board failed to adequately discuss these symptoms in denying the claim for TBI.

The Veteran has not been afforded a VA TBI examination at any point during this appeal.  In its June 2015 decision, the Board referenced a June 2012 VA psychiatric examination report in which a negative diagnosis of TBI was noted.  However, that report did not address the types of symptoms discussed above, including the essence of the Veteran's claim that he sustained a TBI in an automobile accident.  In light of his reports of possible TBI-related symptomatology and the JMPR directives noted above, the Board finds that a VA examination is required.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  On remand, the examiner should clarify whether the Veteran had a TBI as a result of the in-service automobile accident, and if so, the type and severity of any residuals thereof.  The Board notes that in order for a medical opinion to be valid, the opinion must be "based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding medical records from the VA San Diego Health Care System and the Mission Valley Clinic in San Diego for the period from July 2014 to the present, as identified in August 2015 correspondence from the Veteran's attorney.

2.  Schedule the Veteran for a neurological examination to determine the nature and etiology of his symptoms, to include headaches, nausea, sleep impairment, memory issues, balance issues, and impaired judgment.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should specifically address the following issues:

(a) 	Whether the Veteran has a TBI or residuals thereof.  In addressing this issue, carefully consider the Veteran's lay reports and service records documenting an in-service automobile accident in March 1977.  Specifically consider the Veteran's report, in his September 2011 Statement in Support of Claim, that following the accident he was confused and suffered a general decline in health, to include psychiatric impairment.  Also consider his subsequent reports of headaches, nausea, sleep impairment, memory issues, balance issues, and impaired judgment.

(b) 	If the Veteran has a TBI, whether it is at least as likely as not (50 percent probability or more) that the claimed TBI had its clinical onset during service or is otherwise related to an event or incident of that service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


